


109 HRES 904 IH: Commending the American press for its long

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 904
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Dingell submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 International Relations,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Commending the American press for its long
		  history of keeping the American public informed of its government’s actions
		  both at home and abroad.
	
	
		Whereas the British crown restricted the rights of a free
			 press by forbidding the printing of dissenting opinions for centuries leading
			 up to the American War of Independence;
		Whereas Benjamin Franklin understood the importance of the
			 free press because he purchased and ran the leading newspaper of the colonial
			 era, the Pennsylvania Gazette;
		Whereas Thomas Paine's Common Sense (1776) and Thomas
			 Jefferson's Declaration of Independence (1776) are two well-known and
			 influential examples of Revolutionary literature published in the colonies,
			 which demonstrate the importance of a free press;
		Whereas Thomas Jefferson said, Were it left to me
			 to decide whether we should have a government without newspapers, or newspapers
			 without a government, I should not hesitate a moment to prefer the
			 latter, and Our liberty depends on the freedom of the press, and
			 that cannot be limited without being lost;
		Whereas a free press, the Founding Fathers believed, was
			 an essential check against despotism, and integral to advancing human
			 understanding of the sciences, arts, and humanities;
		Whereas in an amendment offered in Congress by James
			 Madison, he stated, The people shall not be deprived or abridged of
			 their right to speak, to write, or to publish their sentiments; and the freedom
			 of the press, as one of the great bulwarks of liberty, shall be
			 inviolable;;
		Whereas James Madison articulated the view that,
			 The security of the freedom of the press requires that it should be
			 exempt, not only from previous restraint of the executive, as in Great Britain;
			 but from legislative restraint also; and this exemption, not only from the
			 previous inspection of licensers, but from the subsequent penalty of
			 laws;;
		Whereas penned by Madison and Jefferson, The Virginia
			 Resolution of 1798 (a document which presupposes that states have the right to
			 decide the constitutionality of laws passed by Congress) stated that,
			 The Liberty of conscience and of the press cannot be cancelled,
			 abridged, restrained, or modified by any authority of the United
			 States;;
		Whereas during the debates between the Federalist and the
			 Ant-Federalists over the Bill of Rights, the press played a vital role in
			 helping bring public awareness by publicly publishing the debates;
		Whereas the Framers of the Constitution recognized the
			 importance of a free press by enshrining it in the first amendment,
			 Congress shall make no law … abridging the freedom of speech, or of the
			 press;;
		Whereas Walter Lippman, the 20th Century columnist, wrote,
			 A free press is not a privilege, but an organic necessity in a great
			 society;;
		Whereas President Herbert Hoover said Absolute
			 freedom of the press to discuss public questions is a foundation stone of
			 American liberty;;
		Whereas President Harry S. Truman stated We need
			 not fear the expression of ideas—we do need to fear their
			 suppression;;
		Whereas the Pentagon Papers led to the uncovering of
			 illegal activity under the Nixon administration;
		Whereas, after failing to get The New York Times to
			 voluntarily stop publishing the Pentagon Papers in 1971, Attorney General John
			 Mitchell and President Nixon requested and obtained a Federal court injunction
			 that the Times cease the publication of excerpts;
		Whereas the Assistant Attorney General in 1971, William
			 Rehnquist, asked the Washington Post to stop publishing the documents relating
			 to the Pentagon Papers, and when the Post refused, the Department of Justice
			 sought another injunction;
		Whereas the Supreme Court ruled in New York Times vs.
			 U.S., the 1971 Pentagon Papers case, that any use of the judiciary to
			 order constraint makes a shambles out of the First Amendment;;
		Whereas Washington Post journalists Carl Bernstein and Bob
			 Woodward’s investigations in the Watergate burglary helped to uncover the
			 corruption under the Nixon Administration, which resulted in the President’s
			 resignation in 1974;
		Whereas the Lebanese magazine Ash-Shiraa exposed the
			 arrangement between the Reagan Administration and the weapons-for-hostages deal
			 in 1986, which resulted in Oliver North and John Poindexter being indicted on
			 multiple charges on March 16, 1988;
		Whereas the majority of the Congress learned of a
			 warrantless NSA wiretapping program, directed by the Bush Administration,
			 through the investigative reporting of The New York Times;
		Whereas the Bush Administration requested that the
			 Washington Post not publish their Pulitzer Prize winning story on the secret
			 black prisons in Eastern Europe;
		Whereas the torture conducted by American soldiers at Abu
			 Ghraib was only publicly addressed by the Bush Administration following its
			 published disclosure by Pulitzer Prize winner Seymour Hersh;
		Whereas a report on the conditions in Guantanamo Bay
			 offended the Vice President and was labeled
			 absurd by the President;
		Whereas the Washington Post helped uncover the Republican
			 culture of corruption, exposed the illegal acts of Jack
			 Abramoff, resulting in his guilty plea, and led to the conviction of David
			 Safavian; and
		Whereas the disclosure to the American public that their
			 banking transactions are being secretly monitored by the government was met by
			 the Bush Administration calling The New York Times disgraceful
			 for their reporting: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commends the
			 American press for its long history of keeping the American public informed of
			 its government’s actions both at home and abroad;
			(2)repudiates
			 censorship of the press and reaffirms that a vital characteristic of any
			 democratic society is a vibrant press, free of intimidation from those in
			 power, and that the news industry is indispensable to the health of our
			 democratic institutions;
			(3)finds that the
			 press, at its best, helps to educate the American people and provides all
			 Americans a vital means of understanding the actions of the Congress, the
			 Administration, and the Supreme Court, in addition to reporting the important
			 actions taken by State and local governments;
			(4)condemns those
			 regimes, Communist and otherwise, who use all manner of intimidation to weaken,
			 silence, and censor the press for stories that those regimes deem
			 inappropriate;
			(5)praises the government of Iraq for its
			 commitment to a free and unfettered press as well as the brave Iraqi
			 journalists who have put their lives at risk to institutionalize a free press
			 in Iraq; and
			(6)expects that all
			 elected representatives of the American people hold true to their oath to
			 preserve, protect, and defend the Constitution of the United States and not use
			 the trust of their office to weaken, in any way, the vital role of a free press
			 in our open and democratic society.
			
